Citation Nr: 1428672	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-04 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified before a decision review officer at the RO.  A transcript of the hearing is associated with the claims file.

This appeal has been adjudicated using VA's paperless appeals electronic file, which has been reviewed prior to issuing this decision.


FINDING OF FACT

Sleep apnea began during service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran separated from active duty on May 31, 2008.  A VA outpatient treatment record dated on August 29, 2008 shows that the Veteran reported that his wife had informed him that he snored and stopped breathing while he was sleeping.  He was assessed with possible sleep apnea.  Subsequently, the Veteran underwent a VA sleep study in March 2009 during which he was observed snoring and experiencing apneas.  The diagnosis was mild obstructive sleep apnea.  None of the VA medical records show that the Veteran gave a history of when his sleep apnea symptoms began.

During his May 2012 hearing before the RO, the Veteran testified that he did not experience symptoms associated with his sleep apnea.  Instead, his wife had told him, just after his retirement from service, that he snored and stopped breathing during his sleep, the same symptomatology that was subsequently shown during a sleep study.  He pointed out that, in the period just prior to his separation, he lived in the barracks.  Therefore, his wife would not have had the opportunity to observe his sleep symptomatology until after he separated.  The Board finds these statements credible and persuasive.

The first documented report of sleep symptomatology is dated less than three months following separation from more than 30 years of service completed by the Veteran.  The Board finds credible the Veteran's report that his wife informed him of his symptoms just following retirement and that she would not have been able to observe these symptoms just prior to separation.  Given the credible record, and the short time period in between separation and documentation of symptoms, the Board finds that the evidence is at least evenly balanced as to whether the Veteran first demonstrated symptoms associated with his sleep apnea prior to his separation in May 2008.  Therefore, the Board finds that the evidence supports a finding that the Veteran's sleep apnea first manifested during service.  The Veteran continued to manifest the same symptomatology and was diagnosed as having the disorder in March 2009, during the appeal period.  As such, the claim should be granted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


